DETAILED ACTION
This communication is a Non-Final Office Action on the merits in response to communications received on 07/26/2022.  Claim 13 has been amended. Therefore, Claims 13-17 are pending and have been addressed below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/26/2022 has been entered.

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 13-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Under Step 1 of the two-part analysis from Alice Corp, claim 13 is directed to a machine (a concrete thing, consisting of parts, or of certain devices and combination of devices).  Thus, the claim falls within one of the four statutory categories.
4.	Under Step 2A – Prong One of the two-part analysis from Alice Corp, the claimed invention is directed to an abstract idea.
Independent claim 13 recites: 
“mine loan transaction data, the loan transaction data including at least some of the loan officer information and loan service provider information, the loan transaction data being provided in part via one or more loan officers”, “serve at least some of the loan service provider information, the loan service provider information served comprising one or more of a type of service provided, an amount of services provided, an amount of loans handled, and a number of loans in default, related to the one or more loan service providers”,  “calculate one or more vectors for each of the loan officer information and the loan service provider information, each of the one or more vectors representing a compatibility score between the loan officer information and the loan service provider information”, “the compatibility score being based in part on ranking criteria provided each of the one or more loan service providers, the ranking criteria being associated with the type of service provided, an amount of services provided, an amount of loans handled, and a number of loans in default represented by the loan service provider information”
The limitations as drafted under their broadest reasonable interpretation involve managing loan transaction information pertaining to matching loan officer information with loan service provider information to calculate a compatibility score, which encompasses mathematical calculations and commercial interactions, including, marketing/sales activities or behaviors and business relations, which fall under the mathematical concepts and  certain methods of organizing human activity groupings, as discussed in MPEP 2106.04 (a)(2)
The Applicant’s Specification in at least ¶ 0002-0003 emphasizes the commercial practice of optimizing and transmitting loan office information.  While technology has driven process automation in the mortgage lending industry, business is fueled by strong client relationships. As a result, the entire food chain is largely controlled by the loan officers and the loans they produce.
As such, the limitations of claim 13 fall within the mathematical concepts grouping because the claimed limitation of calculating a compatibility score between a loan officer and a loan service provider encompasses a mathematical operation or an act of calculating using mathematical methods to determine a variable or number. Additionally, the series of steps fall within the certain methods of organizing human activity grouping because steps for mining loan transaction data, serving loan provider information, and calculating compatibility score describe fundamental economic practices, sales/marketing activities, or behaviors for protecting the loan officer and/or loan service provider against risk. In sum, the limitations involve marketing/sales activities or behaviors a user may perform when retrieving and comparing loan transaction data to find a loan officer.  Accordingly, claim13 recites an abstract idea.
4.	Under Step 2A – Prong Two of the two-part analysis from Alice Corp, the
judicial exception is not integrated into a practical application because the additional elements of: “a system”, “a platform server”, “one or more databases”, “a user device”,  “a web server configured to facilitate communication between the platform server and a plurality of client devices”, “a plurality of client devices, each of the plurality of client devices having a display to display a graphical user interface”, “one or more business servers” are adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f)
	The other additional elements of: “generate a graphical representation of the compatibility score; and communicate, via the web server, the graphical representation of the compatibility score for display in the graphical user interface in the display of each of the plurality of client devices, so as to match a loan officer with at least one loan service providers based on the compatibility score, the web server being configured to generate the graphical representation of the compatibility score for display in the graphical user interface” are adding insignificant extra-solution activity to the judicial exception (i.e., data gathering/output), as discussed in MPEP 2106.05 (g)  
The other additional element of: “for matching loan officers with one or more loan service providers based on a degree of matching between loan officer information and loan service provider information” is generally linking the user the judicial exception to a particular technological environment or field of use, as discussed
in MPEP 2106.05 (h)
5.	Thus, the additional claim elements are not indicative of integration into a practical application, because the claims do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea and the claims are directed to an abstract idea.
6.	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of: “a system”, “a platform server”, “one or more databases”,  “a web server configured to facilitate communicate between the platform service and a plurality of client devices”, “a plurality of client devices, each of the plurality of client devices having a display to display a graphical user interface”, “one or more business servers”  amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
The other additional elements of: “generate a graphical representation of the compatibility score; and communicate, via the web server, the graphical representation of the compatibility score for display in the graphical user interface in the display of each of the plurality of client devices, so as to match a loan officer with at least one loan service providers based on the compatibility score, the web server being configured to generate the graphical representation of the compatibility score for display in the graphical user interface.” all of which are extra-solution activity, which for purposes of Step 2A Prong Two was considered insignificant. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. 
As discussed in MPEP 2106.05 (d)(II), the Symantec, TLI Communications, OIP Techs, buySAFE, Versata court decisions indicated that “receiving or transmitting data over a network, e.g., using the Internet to gather data,”, “utilizing an intermediary computer to forward information”, “sending messages over a network”, “arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price” are well‐understood, routine, and conventional functions when they are claimed in a merely generic manner.  Thus, the conclusion that the steps of “generating a representation of a compatibility score” and “communicating the representation of the compatibility score” are well-understood routine, conventional functions supported in MPEP 2106.05 (d)(II) under Berkheimer Option 2. These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept.  Thus, the claim is not eligible at Step 2B.
7.	Claim 14-17 are dependent of claim 13.  
Claims 14, 15, and &17 further describe the data (i.e., compatibility score, input representing a desired expertise, performance review criteria) included in the mathematical operations of the independent claim.  As such, claims 14, 15, & 17 merely narrow data of the abstract idea which does not integrate the judicial exception into a practical application or provide an inventive concept. Claim 16 “continuously updates the compatibility score with new mined loan transaction data” which merely adds insignificant extra solution activity to the judicial exception and MPEP 2106.05(d)(II) indicated in the Bancorp court decision that performance of repetitive calculations (recomputing or readjusting alarm limit values) are well understood, routine, and convention computer functions when claimed in a generic manner as recited in the claim.
Thus, after considering all claim elements, both individually and in combination and in ordered combination, it has been determined that the claims are not enough to transform the abstract idea into a patent-eligible invention since the claim limitations do not amount to a practical application or significantly more than an abstract idea. Accordingly, claims 13-17 are directed to non-statutory subject matter and are rejected as ineligible subject matter under 35 U.S.C. § 101.

Response to Arguments
Applicant's arguments filed 26 July 2022 have been fully considered but they are not persuasive. 
With Respect to Rejections Under 35 USC 101
Applicant argues “The Examiner has rejected claims 13-17 under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 13 has been amended herein to overcome this rejection.”  The Examiner respectfully disagrees.
	The Examiner finds the response unpersuasive and asserts the newly amended additional element of “the web server being configured to generate the graphical representation of the compatibility score for display in the graphical user interface” does not change the analysis.  At best, the limitation adds insignificant extra solution activity to the judicial exception, i.e., data output.  Here the “generate” and “communicate” steps are recited in claim 13 as being performed by generic computer components, i.e., a “web server” which the Specification ¶ 0058 discloses “a client computer having a graphical user interface or a Web browser through which a user may interact with an implementation of the subject matter described herein”. The graphical user interface is described in the Specification ¶ 0058 as any combination of front end components. No technical improvements are recited. See MPEP 2106.05(a) As an ordered combination the limitations recite result oriented functions rather technical improvements to computers or technology. As such, the limitation of “the web server being configured to generate the graphical representation of the compatibility score for display in the graphical user interface” does not integrate the judicial exception into a practical application nor does it provide an inventive concept.  For these reasons, the rejections under 101 are being maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EHRIN PRATT whose telephone number is (571)270-3184. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EHRIN PRATT
Examiner
Art Unit 3629



/EHRIN L PRATT/Examiner, Art Unit 3629                                                                                                                                                                                                        
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629